FILE COPY




                         CAUSE NO. 12-17-00257-CR, 12-17-00258-CR,
                             12-17-00259-CR, 12-17-00260-CR

                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


TYUS ANSON DUDLEY,                            }       APPEALED FROM 241ST DISTRICT
APPELLANT

V.                                            }       COURT IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE
                                             ORDER
       Came on for review the status of the instant appeal, and the same having been considered,
it appears that Appellant is not currently represented by counsel.
       On August 14, 2017, the Docketing Statement was due to be filed. TEX. R. APP. P. 32.2.
On August 21, 2017, this Court notified Appellant that a Docketing Statement was to be filed
and gave him until August 31, 2017, to file it. Thereafter, when no Docketing Statement was
filed, Appellant was again notified on September 5, 2017, that the Docketing Statement was past
due. As of the date of this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Jack Skeen Jr., Judge
of the 241st District Court of Smith County, shall immediately conduct a hearing to determine
the cause of Appellant’s failure to file the Docketing Statement and whether the Appellant has
abandoned the appeals.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
                                                                                         FILE COPY

       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before October 13, 2017.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 13th
day of September 2017, A.D.
                                                     PAM ESTES, CLERK
                                                     12TH COURT OF APPEALS


                                                     By: ________________________________
                                                     Katrina McClenny, Chief Deputy Clerk